People v Young (2016 NY Slip Op 03247)





People v Young


2016 NY Slip Op 03247


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Gesmer, JJ.


951 4667/12

[*1]The People of the State of New York, Respondent,
vLorde Young, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered December 6, 2012, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a term of one year, unanimously affirmed.
The sentencing court properly found that it had no discretion to defer defendant's mandatory surcharge (see People v Jones, __ NY3d __, 2016 NY Slip Op 01208 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK